UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Amendment No. 3 to SCHEDULE 13D/A UNDER THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. 3) LAWSON PRODUCTS, INC. (Name of Issuer) Common Stock, par value $1.00 per share (Title of Class of Securities) (CUSIP Number) Ronald B. Port, M.D. Lawson Products, Inc. 1666 East Touhy Avenue Des Plaines, Illinois 60018 Tel. No.: (847) 827-9666 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) February 10, 2012 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this statement because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box: [] *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the act (however, see the Notes). SCHEDULE 13D CUSIP No.520 1NAME OF REPORTING PERSON Ronald B. Port, M.D. 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)[] (b)[X] 3SEC USE ONLY 4SOURCE OF FUNDSPF 5CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e)[] 6CITIZENSHIP OR PLACE OF ORGANIZATION United States of America 7SOLE VOTING POWER NUMBER OF SHARES3,799,717 BENEFICIALLY OWNED BY EACH8SHARED VOTING POWER REPORTING PERSON0* WITH 9SOLE DISPOSITIVE POWER 10SHARED DISPOSITIVE POWER 221,836* 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,799,717* 12CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES[] 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 44.4% based on 8,565,517 shares of Common Stock outstanding 14TYPE OF REPORTING PERSON IN *3,076,239of these shares will be voted pursuant to a Proxy described in Item 4 below. SCHEDULE 13D This Amendment No. 3 to Schedule 13D (the “Amendment”) is filed by Ronald B. Port, M.D.Dr. Port has previously filed a Schedule 13D on March 25, 2009 and as further amended (the “Schedule 13D”).The Amendment amends the Schedule 13D to include the information set forth below.This Amendment is being to reflect the reduction in the shares for which Mr. Port has a proxy to vote the shares of Common Stock of Lawson Products, Inc. Item 1.Security and Issuer This statement relates to the Common Stock, par value $1.00 per share (the “Common Stock”), of Lawson Products, Inc., a Delaware corporation (the “Company”), having its principal executive offices at 1666 East Touhy Road, Des Plaines, Illinois 60018. Item 5.Interest in Securities of the Issuer Dr. Port has the power to vote a total of 3,799,717shares of Common Stock, representing approximately 44.4% of the outstanding Common Stock of the Company.Of these shares, Dr. Port owns 723,478shares directly (which includes 4803 shares held by Dr. Port’s wife) and has received a Proxy (as defined below) to vote 3,076,239shares.Dr. Port does not have the power to dispose of or to direct the disposition of Common Stock for which he holds a Proxy.
